Judgment, *259Supreme Court, Bronx County (Alexander Hunter, J.), rendered July 13, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The record is sufficient to establish a valid waiver of defendant’s right to appeal (see, People v Moissett, 76 NY2d 909) encompassing defendant’s suppression claim (see, People v Kemp, 94 NY2d 831), which, in any event, is without merit. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.